Case 1:19-cv-00160-IMK-MJA Document 485 Filed 07/30/21 Page 1 of 13 PageID #: 5772




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                      CLARKSBURG

  CYNTHIA D. PAJAK,

         Plaintiff,

  v.                                                   Civil Action No. 1:19-CV-160
                                                       (JUDGE KEELEY)
  UNDER ARMOUR, INC.,
  UNDER ARMOUR RETAIL, INC.,
  AND BRIAN BOUCHER,

         Defendants.

           MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S
        MOTION [ECF NO. 466] TO COMPEL FULL AND COMPLETE RESPONSES
       TO HER DISCOVERY REQUESTS REGARDING HER SPOLIATION CLAIMS

         Presently pending before the Court is Plaintiff’s Motion to Compel Full and Complete

  Responses to Her Discovery Requests Regarding Her Spoliation Claims [ECF No. 466], filed on

  July 9, 2021. Also, the Court is in receipt of Under Armour, Inc.’s and Under Armour Retail, Inc.’s

  (“Under Armour”) response in opposition, thereto [ECF No. 471], filed on July 19, 2021.

         By Order [ECF No. 467] dated July 12, 2021, Senior United States District Judge Irene M.

  Keeley referred the motion to the undersigned Magistrate Judge for hearing and order as to

  appropriate disposition.

         On July 21, 2021, the undersigned Magistrate Judge conducted a hearing on the subject

  motion and other referred matters, and took the parties’ arguments under advisement.

                       I. FACTUAL AND PROCEDURAL BACKGROUND

         By Order of March 8, 2021, Judge Keeley allowed Plaintiff to amend her Complaint to add

  claims for intentional spoliation, and has allowed for further limited discovery on those claims.

  [ECF No. 292]. To that end, on June 9, 2021, Plaintiff took the deposition of Steven Kitchen

                                                  1
Case 1:19-cv-00160-IMK-MJA Document 485 Filed 07/30/21 Page 2 of 13 PageID #: 5773




  (“Kitchen”), who is an IT professional on-site at Under Armour’s headquarters and who works for

  a third-party vendor, HCL Technologies, providing IT services.1 Kitchen has been involved in

  searching for, locating, and examining one or more electronic devices which Plaintiff has sought

  in connection with her spoliation claims. Plaintiff takes issue with Under Armour’s timing and

  manner of production, in discovery, of electronic devices which were in use by Under Armour

  employees, including those who are parties to this litigation. The undersigned has been referred

  several discovery disputes centered upon these electronic devices and is familiar with the

  background of the dispute presently at bar.

          In the pending motion, Plaintiff demands supplements to Under Armour’s Responses to

  Plaintiff’s First Set of Requests for Production of Documents Related to Her Spoliation Claims.

  Under Armour’s responses to which Plaintiff demands supplementation are attached as Exhibit C

  to Plaintiff’s motion. [See ECF No. 466-4]. Specifically, the supplementation Plaintiff seeks is set

  forth in a letter, dated June 14, 2021, from Plaintiff’s counsel to Under Armour’s counsel, attached

  as Exhibit B to Plaintiff’s motion. [See ECF No. 466-3].

                            II. ISSUES, ANALYSIS, AND DISPOSITION

          Before evaluating the particular discovery requests, the undersigned addresses two

  overarching issues: (1) whether the crime-fraud exception applies to allow discovery of materials

  otherwise shielded by the attorney-client privilege and the work product doctrine, and (2)

  irrespective of the application of the crime-fraud exception, whether “substantial need” exists to

  allow discovery of work product.




  1
    The undersigned Magistrate Judge actually was present, by videoconference, for much of Kitchen’s
  deposition, having been called upon by the parties to resolve a series of disputes arising in the course of
  that deposition.

                                                      2
Case 1:19-cv-00160-IMK-MJA Document 485 Filed 07/30/21 Page 3 of 13 PageID #: 5774




                                         A. Crime-Fraud Exception

          Plaintiff seeks to compel information which would ordinarily be protected from discovery

  by application of the attorney-client privilege and/or the work product doctrine. Plaintiff argues

  that she may obtain such discovery because of the crime-fraud exception to these protections.2 In

  recent orders, the undersigned concluded that the crime-fraud exception did not apply to allow

  Plaintiff here to obtain discovery. [ECF No. 401 in the instant matter, ECF No. 21 Civil Action

  No. 1:21-MC-25, and ECF No. 38 in Civil Action No. 1:21-MC-27].3 The undersigned FINDS

  the same here.

          Under the Federal Rules of Civil Procedure:

          Parties may obtain discovery regarding any nonprivileged matter that is relevant to
          any party’s claim or defense and proportional to the needs of the case, considering
          the importance of the issues at stake in the action, the amount in controversy, the
          parties’ relative access to the relevant information, the parties’ resources, the
          importance of the discovery in resolving the issues, and whether the burden or
          expense of the proposed discovery outweighs the likely benefit.

  Fed. R. Civ. P. 26(b)(1) (emphasis added). Of course, “[i]nformation within this scope of discovery

  need not be admissible in evidence to be discoverable.” Id.

          Nonetheless, where privileged information is sought, discovery is not so readily had. As in

  prior orders, the undersigned recognizes that, in civil actions such as this one where the Court’s

  jurisdiction is based upon the parties’ diversity of citizenship, the federal common law governs the

  applicability of the work product doctrine, while state law governs the applicability of the attorney-

  client privilege. Nicholas v. Bituminous Cas. Corp., 235 F.R.D. 325, 329 n. 2 (N.D.W.V. 2006).


  2
    The undersigned here analyzes whether the crime-fraud exception applies in the course of discovery,
  rather than the elements of the underlying cause of action for intentional spoliation. The two analyses share
  similarities. But it is not for this stage of the litigation (nor is it the role of the Magistrate Judge in this
  context) to evaluate whether elements of the cause of action are met.
  3
    Civil Action Nos. 1:21-MC-25 and 1:21-MC-27 are related to the instant matter. They involve discovery
  disputes in this instant matter which arose out-of-district, were transferred to this Court, and then were
  referred to the undersigned.

                                                         3
Case 1:19-cv-00160-IMK-MJA Document 485 Filed 07/30/21 Page 4 of 13 PageID #: 5775




         As for the attorney-client privilege, the Supreme Court of the United States has explained:

         The attorney–client privilege is the oldest of the privileges for confidential
         communications known to the common law. Its purpose is to encourage full and
         frank communication between attorneys and their clients and thereby promote
         broader public interests in the observance of law and administration of justice. The
         privilege recognizes that sound legal advice or advocacy serves public ends and
         that such advice or advocacy depends upon the lawyer's being fully informed by
         the client.

  Upjohn Co. v. United States, 449 U.S. 383, 389 (1981) (citation omitted). Moreover, under West

  Virginia caselaw:

         In order to assert an attorney-client privilege, three main elements must be present:
         (1) both parties must contemplate that the attorney-client relationship does or will
         exist; (2) the advice must be sought by the client from that attorney in his capacity
         as a legal adviser; (3) the communication between the attorney and client must be
         identified to be confidential.

  State ex rel. U.S. Fid. & Guar. Co. v. Canady, 194 W. Va. 431, 442, 460 S.E.2d 677, 688 (1995)

  (quoting Syl. Pt. 2, State v. Burton, 163 W. Va. 40, 254 S.E.2 129 (1979)).

         Similarly, as to the work product doctrine, the Fourth Circuit has contextualized it as

  follows: “[W]hile the protection of opinion work product is not absolute, only extraordinary

  circumstances requiring disclosure permit piercing the work product doctrine. We acknowledge

  that the opinion work product rule should be jealously guarded . . .” In re Doe, 662 F.2d 1073,

  1079 (4th Cir. 1981).

         The crime-fraud exception may apply when a client provides information to an attorney or

  communicates with an attorney so as to further some crime or fraud. In that event, the attorney-

  client privilege and work product doctrine may not shield such information or communications

  from discovery by an adverse party. In re Grand Jury Proc. #5 Empanelled Jan. 28, 2004, 401 F.3d

  247, 251 (4th Cir. 2005). However, it is Plaintiff’s burden here to demonstrate application of the




                                                  4
Case 1:19-cv-00160-IMK-MJA Document 485 Filed 07/30/21 Page 5 of 13 PageID #: 5776




  crime-fraud exception. “The party asserting the crime-fraud exception . . . must make a prima facie

  showing that the privileged communications fall within the exception.” Id. More specifically:

          [W]e have held that the party invoking the crime-fraud exception must make a
          prima facie showing that (1) the client was engaged in or planning a criminal or
          fraudulent scheme when he sought the advice of counsel to further the scheme, and
          (2) the documents containing the privileged materials bear a close relationship to
          the client's existing or future scheme to commit a crime or fraud. Prong one of this
          test is satisfied by a prima facie showing of evidence that, if believed by a trier of
          fact, would establish the elements of some violation that was ongoing or about to
          be committed. Prong two may be satisfied with a showing of a close relationship
          between the attorney-client communications and the possible criminal or fraudulent
          activity.

  Id. (citations omitted).

          The undersigned FINDS that the crime-fraud exception does not apply here. As noted in

  the undersigned’s prior orders on this issue, by alleging spoliation alone, without more, Plaintiff

  has not demonstrated that a violation was ongoing or about to be committed. More to the point,

  Plaintiff has not shown a close relationship between any attorney-client contact and the spoliation

  activity alleged. Plaintiff cannot first seek discovery of privileged and confidential information in

  order to make her prima facie case, but that appears to be what Plaintiff is attempting here.

          These privileges are not as easily infringed upon as Plaintiff would seem to argue. These

  privileges are part of the foundation of our civil justice system. They promote candor between

  lawyers and clients, encourage counsel’s zealous advocacy of clients, and help to yield just results.

  There is no specificity of how Under Armour has inappropriately used its relationship with

  counsel. Thus, the undersigned refuses to apply the crime-fraud exception here.

          Thus, to the extent which Plaintiff’s motion seeks to invoke the crime-fraud exception to

  obtain otherwise privileged information, her motion is hereby DENIED in part.




                                                    5
Case 1:19-cv-00160-IMK-MJA Document 485 Filed 07/30/21 Page 6 of 13 PageID #: 5777




                              B. “Substantial Need” for Work Product

         As to all of the materials sought here which are work product materials, Plaintiff claims

  that she is entitled to them because of “substantial need.” Plaintiff bases this argument on the

  provision that documents and tangible things “prepared in anticipation of litigation or for trial by

  or for another party (including the other party’s attorney . . .)” are not usually discoverable unless

  “(i) they are otherwise discoverable under Rule 26(b)(1) and (ii) the party shows that is has

  substantial need for the materials to prepare its case and cannot, without undue hardship, obtain

  their substantial equivalent by other means.” Fed. R. Civ. P. 26(b)(3)(A). In this regard, the Fourth

  Circuit has explained that there are two kinds of work product: (1) that which is “absolutely”

  immune, being “the pure work product of an attorney insofar as it involves mental impressions,

  conclusions, opinions, or legal theories ... concerning the litigation” and which “is immune to the

  same extent as an attorney-client communication” and (2) that which is “qualifiedly immune, being

  “[a]ll other documents and tangible things prepared in anticipation of litigation or for trial may be

  discovered, but only on a showing of ‘substantial need.’” Nat'l Union Fire Ins. Co. of Pittsburgh,

  Pa. v. Murray Sheet Metal Co., 967 F.2d 980, 984 (4th Cir. 1992) (quotations and citations

  omitted).

         Work product protections are in place for obvious reasons. “[O]ur adversary system

  depends on the effective assistance of lawyers, fostered by the privacy of communications between

  lawyer and client and the privacy in development of legal theories, opinions, and strategies for the

  client.” Id. at 983. Thus, Plaintiff must clear a high hurdle to show that she should obtain opposing

  counsel’s work product. As with the crime-fraud exception summarized above, the undersigned

  previously concluded, in similar contexts, that Plaintiff here did not demonstrate “substantial need”

  to allow her to obtain opposing counsel’s work product. [ECF No. 21 in Civil Action No. 1:21-



                                                    6
Case 1:19-cv-00160-IMK-MJA Document 485 Filed 07/30/21 Page 7 of 13 PageID #: 5778




  MC-25, and ECF No. 38 in Civil Action No. 1:21-MC-27]. The undersigned concludes similarly

  here.

          As to the instant discovery dispute and related disputes as to spoliation claims, Plaintiff’s

  search for information to support her claims has been exhaustive. Discovery as to spoliation has

  given rise to multiple prior discovery disputes in this jurisdiction and others; the appearance of

  third parties and their counsel in the instant litigation; the retention and appearance of counsel in

  disputes in other jurisdictions; the review and exchange of hundreds, perhaps thousands, of

  documents; review and exchange of numerous electronic files and digital images; the retention and

  deployment of IT experts; both physical and forensic review of electronic devices; the preparation

  and submission of multiple sworn written statements; numerous depositions of parties and non-

  parties alike; and interstate travel by counsel and others. At times, the efforts and resources

  dedicated to the spoliation claims overshadow the litigation of the underlying claims.

          Yet, despite all of this, Plaintiff continues to seek opposing counsel’s work product. It is

  far from clear what pivotal evidence or other information Plaintiff believes this would yield. And

  based on the undersigned’s review of the record, there is nothing which would be particularly

  helpful to Plaintiff. Plaintiff does not and cannot show there is “undue hardship” in seeking the

  “substantial equivalent” of whatever information she desires “by other means.” In a nutshell,

  Plaintiff fails to demonstrate a compelling reason to pierce the work product protection. Thus, the

  undersigned FINDS that Plaintiff may not obtain work product based upon substantial need.

  Accordingly, to the extent which Plaintiff’s motion seeks an order compelling production of

  materials which are attorney work product, Plaintiff’s motion is DENIED in part.




                                                    7
Case 1:19-cv-00160-IMK-MJA Document 485 Filed 07/30/21 Page 8 of 13 PageID #: 5779




                                   C. Particular Discovery Requests

          The undersigned reiterates the Court’s ruling, above, that Plaintiff may not seek

  information protected by the attorney-client privilege or the work product doctrine. However, in

  that context, the undersigned takes the particular discovery requests in dispute in turn.

          1.      First request to supplement, documents concerning the theft of a laptop computer

  which Under Armour had issued to co-Defendant Brian Boucher (“Boucher”) during his

  employment with Under Armour, and which reportedly was stolen at an airport in Bogotá,

  Columbia. At the hearing before the undersigned on July 21, 2021, Plaintiff’s counsel indicated

  that Under Armour had provided responsive information here, but that it is indicated on one

  document that there may be a stolen item report associated with the theft of this device. Plaintiff

  requested that Under Armour further supplement with that report. Under Armour’s counsel stated

  that Under Armour would search for such a report and provide it if the report is located. Thus, the

  undersigned DIRECTED Under Armour to so search for the report and provide it to Plaintiff if it

  is located. It appearing that there is nothing further for the Court to act upon here, Plaintiff’s motion

  here is DENIED in part as moot.

          2.      Second request to supplement, reports created by Kitchen about audits of Under

  Armour’s legal “hold room.” This pertains to review(s) by Kitchen of Under Armour’s operations

  when the company is supposed to retain electronic devices and similar items which are subject to

  a legal hold. Under Armour argues that such material is attorney-client protected. At the hearing

  before the undersigned on July 21, 2021, Under Armour explained that the “report” actually is a

  spreadsheet. Under Armour advised that there are no entries on the spreadsheet pertaining to names

  of individuals or devices at issue in this case. As such, Under Armour stated, the entries related to

  other litigation holds would need to be redacted if it produced it for these purposes, such that the



                                                     8
Case 1:19-cv-00160-IMK-MJA Document 485 Filed 07/30/21 Page 9 of 13 PageID #: 5780




  entire spreadsheet would be redacted. The undersigned DIRECTED Under Armour to provide the

  un-redacted spreadsheet for in camera review by July 28, 2021, which Under Armour did.4 Based

  upon an in camera review, the undersigned FINDS that, as Under Armour represented, the

  spreadsheet does not contain responsive information. Further, then, nothing in the materials

  supports the application of the crime-fraud exception. Thus, Plaintiff’s motion to compel as to this

  issue is DENIED in part.

          3.      Third request to supplement, WebEx Teams chat logs about Under Armour’s efforts

  to locate the laptop Plaintiff used during her employment at Under Armour, especially chat logs

  between Mike Maryanksi (Kitchen’s supervisor) and Kitchen. At the hearing before the

  undersigned on July 21, 2021, Under Armour explained that it already has provided responsive

  information here, namely, a series of messages between Kitchen and Maryanski. Under Armour

  subsequently provided this exchange to the undersigned for in camera review. Upon in camera

  review of the materials noted here, nothing supports the application of the crime-fraud exception.5

  In any event, Plaintiff argued that Under Armour must conduct a more thorough search. The

  undersigned engaged in a lengthy dialogue with counsel on both sides about the extent and nature

  of the materials already produced. The undersigned further inquired of Plaintiff’s counsel about

  what more Plaintiff believed to exist and what more Plaintiff wished Under Armour to search.

  Plaintiff’s desired additional searches appeared to be intensive yet speculative, with no firm idea

  of whether they would yield anything germane. And upon the undersigned’s questioning of Under

  Armour’s counsel, it is unclear what more might be searchable or reviewable within Under



  4
    These materials are filed in this matter on the Court’s CM/ECF system for access by Court staff only.
  [ECF No. 484-1].
  5
    These materials are filed in this matter on the Court’s CM/ECF system for access by Court staff only.
  [ECF No. 484-2]. These materials are not confidential, and have been provided to Plaintiff, but nonetheless
  are restricted on the CM/ECF system out of an abundance of caution.

                                                      9
Case 1:19-cv-00160-IMK-MJA Document 485 Filed 07/30/21 Page 10 of 13 PageID #: 5781




   Armour’s operations which could be responsive in this regard. Thus, the undersigned FINDS that

   the documentation which Under Armour previously provided is sufficient, and that to undertake

   even further search is not proportional to the needs of the case. Fed. R. Civ. P. 26(b)(1). Thus,

   Plaintiff’s motion to compel as to this issue is DENIED in part.

          4.      Fourth request to supplement, a list of all devices, identified by serial number or

   similar means, used by Boucher during his employment at Under Armour. Plaintiff states that

   during Kitchen’s deposition, Kitchen described a platform called “Absolute” which Under Armour

   uses to keep track of which computers are issued to Under Armour employees. Plaintiff seeks

   access to that platform to obtain the information sought here. At the hearing before the undersigned

   on July 21, 2021, Under Armour explained that Absolute is an interactive program for Under

   Armour’s IT department to manage the issuance of computers. Absolute is not a forensic or

   preservation tool, and does not allow for retrieval of deleted information concerning past issuance

   of computers. Thus, a search of Absolute is not necessarily responsive to Plaintiff’s desired

   inquiry. However, Under Armour stated that it could simply supplement its prior discovery

   responses to provide a listing of devices which Under Armour issued to Boucher during his

   employment with the company. Thus, the undersigned DIRECTED Under Armour to so provide

   this supplementary information. It appears that Under Armour so supplemented. [ECF No. 483].

   Thus, Plaintiff’s motion here is DENIED in part as moot.

          5.      Fifth request to supplement, a legible chain of custody form for Boucher’s

   electronic devices. At the hearing before the undersigned on July 21, 2021, Plaintiff indicated that

   she had received a satisfactory supplement from Under Armour such that there was no further

   dispute here. Thus, Plaintiff’s motion here is DENIED in part as moot.




                                                   10
Case 1:19-cv-00160-IMK-MJA Document 485 Filed 07/30/21 Page 11 of 13 PageID #: 5782




          6.      Sixth request to supplement, a lease-return spreadsheet indicating which electronic

   devices were in the lease return or recycle bin at Under Armour’s legal hold room. At the hearing

   before the undersigned on July 21, 2021, Plaintiff indicated that she had received a satisfactory

   supplement from Under Armour such that there was no further dispute here. Thus, Plaintiff’s

   motion here is DENIED in part as moot.

          7.      Seventh request to supplement, documents/emails/communications showing why

   Plaintiff’s laptop was in the lease return bin at Under Armour instead of on legal hold. At the

   hearing before the undersigned on July 21, 2021, Under Armour indicated that anything which

   may be responsive here are privileged attorney-client communications. The undersigned

   DIRECTED Under Armour to provide these materials to the Court for in camera review by July

   28, 2021, which Under Armour did.6 The undersigned reviewed the materials and indeed FINDS

   that they are attorney-client communications. As such, they are protected from disclosure in the

   ordinary course. And per the analysis set forth above, the crime-fraud exception does not operate

   here to compel disclosure of these materials to Plaintiff. Upon in camera review of the materials

   noted here, nothing supports the application of the crime-fraud exception. Thus, Plaintiff’s motion

   is DENIED in part as to this issue.

          8.      Eighth request to supplement, an updated privilege log showing when emails were

   sent to Kitchen regarding locating Plaintiff’s and Boucher’s devices. At the hearing before the

   undersigned on July 21, 2021, Under Armour indicated that it has updated its privilege log in this

   regard and provided the same to Plaintiff. The undersigned DIRECTED Under Armour to provide

   this updated privilege log to the Court for in camera review by July 28, 2021, which Under Armour




   6
     These materials are filed in this matter on the Court’s CM/ECF system for access by Court staff only.
   [ECF No. 484-3].

                                                     11
Case 1:19-cv-00160-IMK-MJA Document 485 Filed 07/30/21 Page 12 of 13 PageID #: 5783




   did.7 While the undersigned would not expect to discern information otherwise in review of a

   privilege log, upon in camera review of the materials noted here, nothing supports the application

   of the crime-fraud exception. The undersigned has reviewed the same and determined that Under

   Armour has supplemented as indicated. Thus, Plaintiff’s motion here is DENIED in part as moot.

           9.      Ninth request to supplement, emails or other communications from Under

   Armour’s legal team to Kitchen instructing him to locate Plaintiff’s and Boucher’s devices. At the

   hearing before the undersigned on July 21, 2021, Under Armour argued that this seeks privileged

   attorney-client communications. The undersigned DIRECTED Under Armour to provide the

   subject materials for in camera review by July 28, 2021, which Under Armour did.8 Upon in

   camera review of the materials noted here, nothing supports the application of the crime-fraud

   exception. In past orders, and while attending Kitchen’s deposition by videoconference, the

   undersigned found that inquiry of Kitchen about the logistics of who directed him to respond to

   discovery and prepare his sworn declaration was a permissible line of inquiry. In other words,

   Plaintiff has been permitted to inquire about mere logistics of Kitchen’s work in aiding Under

   Armour in its responses to discovery requests. But Plaintiff has not been permitted to probe as to

   attorney-client communications involving Kitchen. Likewise, in the instant context, Plaintiff may

   not obtain attorney-client communications, because as set forth above, the crime-fraud exception

   does not operate here to compel disclosure of these materials to Plaintiff. The undersigned

   reviewed the materials and indeed FINDS that they are attorney-client communications. As such,



   7
     These materials are filed in this matter on the Court’s CM/ECF system for access by Court staff only.
   [ECF No. 484-5]. These materials are not confidential, and have been provided to Plaintiff, but nonetheless
   are restricted on the CM/ECF system out of an abundance of caution.
   8
     These materials are filed in this matter on the Court’s CM/ECF system for access by Court staff only.
   [ECF Nos. 484-4 and 484-6]. Certain of these materials, namely those at ECF No. 484-6, previously were
   provided by Kitchen’s counsel for an in camera review in another discovery dispute in this matter. In the
   course of that previous review, the undersigned found them to be privileged. [ECF No. 401 at 9].

                                                       12
Case 1:19-cv-00160-IMK-MJA Document 485 Filed 07/30/21 Page 13 of 13 PageID #: 5784




   they are protected from disclosure in the ordinary course. Thus, Plaintiff’s motion is DENIED in

   part as to this issue.

                                          III. CONCLUSION

           Based on the foregoing, and as set forth more particularly herein, Plaintiff’s motion is

   hereby DENIED. It is all so ORDERED.

           The Clerk of the Court is directed to provide a copy of this Order to all counsel of record,

   as applicable, as provided in the Administrative Procedures for Electronic Case Filing in the United

   States District Court for the Northern District of West Virginia.

           DATED: July 30, 2021




                                                   13
